 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page11ofof15
                                                                     15PageID:
                                                                        PageID:5965
                                                                                1753




 GURBIR S. GREWAL
 ATTORNEY GENERAL OF NEW JERSEY
 R.J. Hughes Justice Complex
 P.O. Box 116
 Trenton, New Jersey 08625
 Attorney for Defendants, Jerry Stretch, James McCabe, Kevin
 Manning, Thomas Togno, Matthew Arrowood, Michael Ryan, Gerald
 Gribble, Stephen Weldon, Brenda Hepner and Edward Soltys, i/p/a
 Saltese

 By: Michael R. Sarno
     Deputy Attorney General
     609-376-2790
     Michael.Sarno@law.njoag.gov



  MARIANITO RUIZ,

        Plaintiff,                                   CIVIL ACTION NO.
                                                       15-CV-03304

                                                CERTIFICATION OF COUNSEL
 CORRECTIONAL OFFICER JERRY
 STRETCH, et al.,

        Defendants.


        Michael R. Sarno, of full age, hereby certifies as follows:

        1.     I am employed as a Deputy Attorney General by the State

  of New Jersey, Department of Law and Public Safety. I am assigned

  to the Tort and Judiciary Litigation Section of the Division of

  Law, which provides legal representation to the State of New Jersey

  and its entities and employees. I am the Deputy Attorney General

  responsible for the handling of this matter.             As such, I am fully

  familiar with the facts stated in this Certification.
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page22ofof15
                                                                     15PageID:
                                                                        PageID:5966
                                                                                1754




      2.Attached to this Certification are true and accurate copies

  of the following

        Exhibit A - Deposition Transcript of Marianito Ruiz;

        Exhibit B - Deposition Transcript of James McCabe;

        Exhibit C - Deposition Transcript of Matthew Arrowood;

        Exhibit D - Deposition Transcript of Jerry Stretch;

        Exhibit E - Deposition Transcript of Kevin Manning;

        Exhibit F - Discipline and Appeal Documents for Marianito
        Ruiz from the New Jersey Department of Corrections, which
        consist of documents bates labeled NJDOC-A-567-68; 572-74;
        580; 581-89, 590-604; 607-12; 615-281;

        Exhibit G - March 14, 2014 Order of Dismissal;

        Exhibit H - SID Investigation Report;

        Exhibit I - Deposition Transcript of Brenda Hepner;

        Exhibit J - Deposition Transcript of Edward Soltys;

        Exhibit K - Expert Report of Jeffrey S. Carter;

        Exhibit L - Expert Report of Theresa Lantz.




        I certify that the foregoing statements made by me are true.

  I am aware that if any of the foregoing statements made by me are

  willfully false, I am subject to punishment.




  1 Although the documents are not in numerical order, they are
  arranged in a coherent manner according to charge, while omitting
  any duplicates.
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page33ofof15
                                                                     15PageID:
                                                                        PageID:5967
                                                                                1755




                                          ,i
                                               Michael R. Sarno
                                        Deputy Attorney General
   Date: August 8, 2019
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page44ofof15
                                                                     15PageID:
                                                                        PageID:5968
                                                                                1756




   (Pursuant to the DCO only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page55ofof15
                                                                     15PageID:
                                                                        PageID:5969
                                                                                1757




                            i




   (Pursuant to the DCO only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page66ofof15
                                                                     15PageID:
                                                                        PageID:5970
                                                                                1758




   (Pursuant to the DC~ only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page77ofof15
                                                                     15PageID:
                                                                        PageID:5971
                                                                                1759




   (Pursuant to the DCO only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page88ofof15
                                                                     15PageID:
                                                                        PageID:5972
                                                                                1760




  (Pursuant to the DCO only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page99ofof15
                                                                     15PageID:
                                                                        PageID:5973
                                                                                1761




   (Pursuant to the DCO only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page10
                                                               10ofof15
                                                                      15PageID:
                                                                         PageID:5974
                                                                                 1762




   (Pursuant to the DCO only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page11
                                                               11ofof15
                                                                      15PageID:
                                                                         PageID:5975
                                                                                 1763




   (Pursuant to the DCO only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page12
                                                               12ofof15
                                                                      15PageID:
                                                                         PageID:5976
                                                                                 1764




    (Pursuant to the DC4 only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page13
                                                               13ofof15
                                                                      15PageID:
                                                                         PageID:5977
                                                                                 1765




   (Pursuant to the DCO only hard copies will be provided)
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page14
                                                               14ofof15
                                                                      15PageID:
                                                                         PageID:5978
                                                                                 1766




   (Pursuant to the DCO only hard copies will be provided
 Case1:15-cv-03304-NLH-JS
Case  1:15-cv-03304-NLH-JS Document
                            Document131-4
                                     182 Filed
                                          Filed06/01/20
                                                08/08/19 Page
                                                          Page15
                                                               15ofof15
                                                                      15PageID:
                                                                         PageID:5979
                                                                                 1767




   (Pursuant to the DCO only hard copies will be provided)
